

 S409 ENR: To provide for the availability of amounts for customer education initiatives and non-awards expenses of the Commodity Futures Trading Commission Whistleblower Program, and for other purposes. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. 409IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the availability of amounts for customer education initiatives and non-awards expenses of the Commodity Futures Trading Commission Whistleblower Program, and for other purposes. 1.Commodity Futures Trading Commission Whistleblower Program(a)In generalNotwithstanding any other provision of law, there is established in the Treasury a separate account (referred to in this section as the account), the amounts in which shall be available for the sole purposes of—(1)carrying out the activities described in section 23(g)(2)(B) of the Commodity Exchange Act (7 U.S.C. 26(g)(2)(B)) (referred to in this section as customer education initiatives); and (2)funding the administrative, programmatic, and personnel expenses of the Whistleblower Office and the Office of Customer Education and Outreach of the Commodity Futures Trading Commission (referred to in this section as the Commission) in carrying out section 23 of the Commodity Exchange Act (7 U.S.C. 26) (referred to in this section as non-awards expenses). (b)Transfers from Fund into account(1)In generalNotwithstanding any other provision of law, the Commission shall transfer up to $10,000,000 from the Commodity Futures Trading Commission Customer Protection Fund established under section 23(g)(1) of the Commodity Exchange Act (7 U.S.C. 26(g)(1)) (referred to in this section as the Fund) into the account.(2)AvailabilityAmounts transferred under paragraph (1) shall be available for obligation without further appropriation and remain available until October 1, 2022. (3)Remaining amountsAmounts remaining in the account that are unobligated on October 1, 2022, shall be returned to the Fund. (c)Requirement for obligationsThe Commission may make obligations from the account only when the unobligated balance of the Fund is insufficient to pay non-awards expenses and expenses for customer education initiatives due to awards that the Commission has ordered under section 23(b) of the Commodity Exchange Act (7 U.S.C. 26(b)).(d)Reports to CongressThe Commission shall include in each report required under section 23(g)(5) of the Commodity Exchange Act (7 U.S.C. 26(g)(5)) the same information with respect to the account as the Commission includes in the report with respect to the Fund, to the extent the information is relevant to the account. Speaker of the House of RepresentativesVice President of the United States and President of the Senate